Opinion by
Dallinger, J.
At the hearing a sample of the merchandise was admitted in evidence. The testimony showed that the dice game is a combination of gears, levers, and rotating cylinders attached to the well-known dice spots. The main lever is located in front and exercises pressure or a rotating effect on the gears located in the interior of the machine. The numbers on all five dice simultaneously rotate when pressure is applied and the various points indicate what has been rolled by the rotating of these dice. It seems that by rotating a horizontal bar the cylinders with the dice spots are spun around and then show a certain result. By using a single button only one of these dice rotates and the machine is operated by various springs. The testimony also showed that there are two separate mechanisms. Prom the record it was found that the exhibit in question is a mechanical contrivance for utilizing and applying energy or force or for the transmission of motion. Following Simon v. United States (8 Ct. Cust. Appls. 273, T. D. 37537) the court found that it was a machine and the claim at 27% percent under paragraph 372 was sustained.